NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0375-19

LEWIS M. HUNT-
IRVING,

          Plaintiff-Appellant,

v.

JAZMIN ESPADA,

     Defendant-Respondent.
__________________________

                   Submitted May 4, 2021 – Decided June 23, 2021

                   Before Judges Gilson and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Docket No. SC-000555-
                   19.

                   Lewis M. Hunt-Irving, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          Plaintiff Lewis M. Hunt-Irving appeals from the trial court's order

dismissing his complaint entered after a bench trial. Plaintiff argues:
           I. THE VERDICT IN FAVOR OF DEFENDANT AND
           AGAINST THE PLAINTIFF SHOULD BE
           VACATED AND PLAINTIFF GRANTED A NEW
           TRIAL, WHERE THE TRIAL COURT DENIED THE
           PLAINTIFF A FAIR TRIAL.

           II. THE VERDICT OF THE LOWER COURT IN
           FAVOR OF DEFENDANT AND AGAINST
           PLAINTIFF SHOULD BE VACATED AND
           PLAINTIFF GRANTED A NEW TRIAL, WHERE
           THE LOWER COURT'S UNWILLINGNESS TO
           ENFORCE THE COURT'S SEQUESTRATION
           ORDER AGAINST DEFENDANT'S WITNESS,
           ABRIDGED PLAINTIFF'S RIGHT TO A FAIR
           TRIAL.

           III. THE LOWER COURT'S VERDICT FINDING IN
           FAVOR OF DEFENDANT AND AGAINST
           PLAINTIFF SHOULD BE VACATED AND
           PLAINTIFF GRANTED A NEW TRIAL, WHERE
           PLAINTIFF WAS NOT PERMITTED THE RIGHT
           TO CROSS EXAMINE DEFENDANT'S ONLY FACT
           WITNESS     WHO   [PROFFERED]    WHOLLY
           IRRELEVANT AND HIGHLY PREJUDICIAL
           TESTIMONY AGAINST PLAINTIFF, WHICH
           PREJUDICED PLAINTIFF'S RIGHT TO A FAIR
           TRIAL.

Unpersuaded, we affirm.




                                                       A-0375-19
                               2
      Plaintiff alleged he was attending a funeral on November 10, 2018, when

his then-"girlfriend,"1 defendant Jazmin Espada, while a guest at his home, stole

cash rental payments for a house owned and leased by plaintiff and his business

partner. Plaintiff claimed $2,028 was taken from envelopes kept in his kitchen.

      During the trial, at which both parties were self-represented, plaintiff

responded to the court's inquiry about how he knew defendant took the money

if he was not in the house. He testified his daughter saw defendant

            going through the envelopes . . . and [saw] her doing it.
            And so that's how [he knew] that she basically did it.
            Also, it was the fact that once [he] then found out about
            [the] situation that . . . day, [he] sent her text messages,
            letting her know that [he] knew she had done it.

Plaintiff also testified he told defendant there was a recording made by a camera

in his house. He told the court when the parties spoke on the phone the next

day, plaintiff told defendant he would "file charges against her" if she did not

return the money. He said defendant agreed to do so, but "as time went on, she

refused to return the money."




1
  Plaintiff testified he had stopped seeing defendant, who resided in Florida, in
May 2018 because she was also seeing another man. He said when she visited
in November they were "seeing each other on a basic basis . . . because [they]
wanted to see each other."
                                                                           A-0375-19
                                         3
      The court reviewed the texts sent by plaintiff. Plaintiff initially testified

defendant did not respond to the texts, but later said she did respond but "did

not respond exactly to what [he] was saying." Plaintiff told the court he did not

have anything printed to demonstrate defendant was responding to his texts.

      When the court questioned plaintiff about the phone conversation "the

next morning" with defendant, plaintiff explained "[t]here's a timing issue

messed up here"; he did not find out about the theft until January 16 when his

business partner "came over to collect the money." He acknowledged he texted

defendant at that time.    Plaintiff said the rental envelopes "from February

through October . . . were open," but the envelopes for November, December

and January were sealed.

      The court then asked plaintiff if he had a witness or if there was anything

plaintiff would like to say. Plaintiff responded that he wanted to call his

daughter, Brandis Irving. When asked if plaintiff had any other witnesses, he

identified his business partner, Jason Belfort. The court sequestered Belfort

before defendant briefly cross-examined plaintiff and Irving testified.

      Irving testified about what she knew about the parties' relationship,

particularly recalling plaintiff was angry when he found out defendant had

another boyfriend. She also recounted that she entered the kitchen in her father's


                                                                             A-0375-19
                                        4
house and saw defendant who "looked up" and "kind of jumped" before they

exchanged greetings. Irving saw "that [defendant] had a couple of envelopes"

though Irving did not "know what they said on them but [knew] that there was

money in it and around." On cross-examination, Irving said she did not know

how many envelopes defendant was handling, but "knew there [were] a few, a

couple. More than two." She testified she "couldn't count the money . . . but

[she] did see a lot of money there. Like, as if [her father] was using it for

something to pay for."

      Belfort testified that on January 16, 2019, he began opening the envelopes

plaintiff had set aside for him. After taking out the money from the January

2019 envelope, he discovered nine envelopes, from February 2018 to October

2018, were empty.     Other than the January 2019 envelope, only those for

November and December 2018 contained money. He determined $2,028 was

missing. On cross-examination, Belfort said, from February 2018 until October

2018, he had not visited plaintiff "specifically to collect rent." When asked by

the court why he waited to pick up the rental payments, Belfort said:

            I guess I'm kind of lazy, but I like to pick it up all at –
            I like one lump sum more than just . . . picking it up
            every month.
                   That's pretty much it. I don't have any particular
            rhyme or reason. I trust [plaintiff] immensely so we've
            never had an issue with the rent prior to this.

                                                                          A-0375-19
                                        5
On redirect examination he acknowledged he had last picked up rental payments

in January 2018.

        Defendant testified about the parties' relationship, starting in 201 0 when

she was twenty years old; she said plaintiff was fifty-nine. She described

plaintiff's harassment over the course of their relationship, causing her to

ultimately inform the police in 2016 about "what [was] going on" and that she

was moving to Florida. Although she said plaintiff continued to harass her, she

admitted she would return to defendant "whenever he would purchase a flight"

for her, "[t]hings went on sexually and then [she] would fly back home."

        After she met someone else in December 2018, plaintiff "was not happy

about it"; she said she tried to break things off and "stopped all communications

with him [on] . . . January 27, 2019, [and] that's when all the harassment began

with the court system." Defendant described fourteen complaints plaintiff filed

against her in various courts. She told the court she kept going back to defendant

because "[i]t's emotional abuse and also physical, so [she does] have a fear of

him."

        She denied being alone in plaintiff's house.

        Defendant's mother was called and testified about the parties' relationship,

describing it as "a sugar[-]daddy syndrome" with plaintiff who had "been very

                                                                              A-0375-19
                                          6
volatile, very obsessive-compulsive." She described threats plaintiff made to

put defendant "in a box and nobody would ever find her" if defendant did not

"act appropriately."

      At the conclusion of testimony, the trial court "assesse[d plaintiff's]

credibility as a key factor."     Finding plaintiff was in an "unusual" and

"tumultuous" relationship with a woman "dramatically" younger than he, the

court concluded plaintiff was "a spurned man. He [did] not try to hide that."

The court discerned there were "repercussions when there was infidelity[.]"

      The court assessed "this history presented by [plaintiff]," and concluded

"there was really a credibility challenge to his testimony, in that it is not

reflected accurately that he had the knowledge that the [cash] was . . . stolen in

November."

      From defendant's testimony, the court found defendant had "a relationship

of convenience [with plaintiff]. When she want[ed] something, she [went] and

she [got] it from him. She [took] him up on his offers."

      The court continued:

                   But there is a weighing and a stripping away of
             credibility that attaches to people when they're known
             to do anything that's convenient for them of the
             moment. How do I determine who's telling the truth[?]



                                                                            A-0375-19
                                        7
                 I don't find [defendant] credible, either.
            [Defendant] has delusions that she will try to use,
            perhaps, [plaintiff].

      The court also discounted the credibility of plaintiff's witnesses. The

court found "Belfort's testimony was perhaps the most credible[,] but it's not

helpful" and by "most credible," the court said it was "using a very wide standard

because [it did not] know why [he] would wait months" to collect thousands of

dollars; the court said, "[t]hat doesn't make sense to me[.]" The court also found

though Irving testified credibly, her dependency on her father caused the court

to determine it could not "really count her testimony as clear enough and

credible enough."

      In what the court described as a "very close" case, it determined plaintiff

had not established his claim by a preponderance of the evidence, finding the

evidence was in equipoise.

      "Final determinations made by [a] trial court sitting in a non-jury case are

subject to a limited and well-established scope of review." Seidman v. Clifton

Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011); see also City Council of City of

Orange Twp. v. Edwards, 455 N.J. Super. 261, 271 (App. Div. 2018). We will

not "disturb the factual findings of the trial court 'unless we are convinced that

they are so manifestly unsupported by[,] or inconsistent with[,] the competent,


                                                                            A-0375-19
                                        8
relevant[,] and reasonably credible evidence as to offend the interests of

justice.'" City Council of the City of Orange Twp., 455 N.J. Super. at 272

(alterations in original) (quoting D'Agostino v. Maldonado, 216 N.J. 168, 182

(2013)). A trial court's credibility determinations are also accorded deference

because the court "'hears the case, sees and observes the witnesses, and hears

them testify,' affording it 'a better perspective than a reviewing court in

evaluating the veracity of a witness.'" Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(quoting Cesare v. Cesare, 154 N.J. 394, 412 (1998)). "To the extent that the

trial court interprets the law and the legal consequences that flow from

established facts, we review its conclusions de novo." Motorworld, Inc. v.

Benkendorf, 228 N.J. 311, 329 (2017).

      Under that deferential standard, we will not disturb the trial court's

conclusion that plaintiff failed to carry his burden, a decision firmly rooted in

the court's assessment of the witnesses' testimony, which was the bulk of the

evidence in this case.2


2
  The court also considered the text messages and a photograph of the location
in the kitchen where the envelopes were stored, as well as three documents —
not provided and described as "not individually unidentified" in the record—
proffered by defendant as reports or complaints plaintiff made to authorities
about defendant. The court accepted the latter three documents subject to
plaintiff's argument that the phone number on one was not his; plaintiff said the
other two documents were "fine."
                                                                           A-0375-19
                                        9
      Plaintiff claims his testimony that he was both a funeral director and a

dentist was met with "derision and disdain" by the trial court. That slant is not

supported by the record. As recounted in plaintiff's merits brief, the court simply

asked: "So you go from funeral director to dentist?" Because this was a bench

trial, the court had the right to ask questions directed to both parties to ascertain

information necessary to render his decision. See State v. Medina, 349 N.J.

Super. 108, 131 (App. Div. 2002) ("Trial judges are vested with the authority to

propound questions to qualify a witness's testimony and to elicit material facts

on their own initiative and within their sound discretion."). Questioning by a

trial judge is appropriate where necessary "to clarify [the] issues and ascertain

the truth." Id. at 132.

      Plaintiff also argues during defendant's mother's testimony, the court

"interrupted and inquired if [p]laintiff had ever abused [d]efendant"; plaintiff

described it as "a wholly irrelevant inquiry" and an improper line of questioning

that abused the court's discretion. Again, the record does not support plaintiff's

contention. Defendant, not the court, asked her mother if plaintiff had made any

threats against her. The court merely repeated the question for the witness to

answer after he overruled plaintiff's objection, determining the testimony might

be relevant. We do not perceive that ruling, which we review for abuse of


                                                                               A-0375-19
                                        10
discretion, State v. Gorthy, 226 N.J. 516, 539 (2016), as "so wide of the mark

that a manifest denial of justice resulted," requiring reversal, State v. Carter, 91

N.J. 86, 106 (1982); see also Griffin v. City of E. Orange, 225 N.J. 400, 413

(2016). Indeed, the court did not mention those threats in its oral decision.

      Plaintiff's remaining arguments lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E). We briefly note the "disparaging

remarks" plaintiff claims the court made were the court's findings based on the

evidence presented, including those that supported his credibility determinations

based on the parties' interests and bias. Additionally, contrary to plaintiff's

contention, the court did not draw an adverse inference against him as a "sug ar

daddy." In fact, the court sustained plaintiff's objection to defendant's mother's

characterization of plaintiff's relationship with defendant as "a sugar[-]daddy

syndrome" and found defendant's "relationship of convenience" negatively

impacted her credibility. The court's appraisal of the parties' relationship, as it

impacted their testimony, was proper. As jurors are instructed, "in determining

whether a witness is worthy of belief and therefore credible," consideration may

be given to "the witness' interest in the outcome of the trial if any" and "the

possible bias, if any, in favor of the side for whom the witness testified[.]"

Model Jury Charge (Criminal), "Criminal Final Charge Parts 1 & 2 (General


                                                                              A-0375-19
                                        11
Information to Credibility of Witnesses)" (rev. May 12, 2014). Furthermore, the

record does not support plaintiff's claim that the court denied him the right to

cross-examine defendant's mother.      He never sought to cross-examine that

witness and he does not proffer what he would have asked; thus, even if the

court denied him that opportunity, he has not established he was prejudiced. R.

2:10-2 (Plain error is error that is "clearly capable of producing an unjust

result.").

       Finally, plaintiff argues he was denied his right to a fair trial because

defendant's mother was not sequestered. As our Supreme Court noted:

             In New Jersey, decisions concerning witness
             sequestration have generally been left to the discretion
             of the trial court. State v. DiModica, 40 N.J. 404
             (1963).    Ordinarily, the sound exercise of that
             discretion requires granting a timely motion for
             sequestration. Id. at 413; State v. Williams, 29 N.J. 27,
             46 (1959).

             [Morton Bldgs., Inc. v. Rezultz, Inc., 127 N.J. 227, 233
             (1992).]

Neither party requested sequestration of witnesses.       The court sequestered

Belfort only after he had been identified by plaintiff as a witness and had heard

plaintiff testify. Defendant's mother was not sequestered, but neither was Irving.

Moreover, plaintiff does not specify how he was prejudiced by any lack of

sequestration. See R. 2:10-2. He did not proffer how defendant's mother's

                                                                            A-0375-19
                                       12
testimony resulted in any collusion or contrived testimony. See Morton Bldgs.,

Inc., 127 N.J. at 233 ("The purpose of sequestration is to discourage collusion

and expose contrived testimony.").

      Affirmed.




                                                                         A-0375-19
                                     13